Title: To Thomas Jefferson from Samuel Huntington, 18 January 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Jany 18. 1780

Your Excellency will receive herewith enclos’d two Acts of Congress of the 13. and 14. Instant.
The former containing the regulations adopted relating to prisoners of War whether taken by Continental Troops or captured by the arms of any particular State either by sea or Land.
Many difficulties have frequently occurred for want of such a general regulation too numerous to be recited. It is proper to observe that the first paragraph of the Act recommending to the Executive of the several States to transmit with all possible Expedition  to General Washington the names and rank of all Officers and the number of privates belonging to the Enemy held as prisoners of War in each State and the places they are at &c. should be complied with as soon as possible by those States that have any number of prisoners.
The other act of the 14th Instant recommending to the Legislature of the several United States to make provision where not already made for conferring like privileges and Immunities on the Subjects of his most Christian Majesty as are granted to the Subjects and Inhabitants of these United States by the recited Article in the Treaty of Amity and Commerce will no doubt be chearfully complied with by each of the States.
His most Christian Majesty as soon as the Treaty became known published an Edict conformable to that Article Exempting the Subjects and Inhabitants of these United States from the Droit d’Aubaine &c. I have the honour to be &c.

S.H. Prest.

